
	

113 S1009 IS: Chemical Safety Improvement Act
U.S. Senate
2013-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1009
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2013
			Mr. Lautenberg (for
			 himself, Mr. Vitter,
			 Mrs. Gillibrand,
			 Mr. Crapo, Mr.
			 Durbin, Mr. Alexander,
			 Mr. Schumer, Mr. Inhofe, Mr. Udall of
			 New Mexico, Ms. Collins,
			 Ms. Landrieu, Mr. Rubio, Mr.
			 Manchin, Mr. Boozman,
			 Mr. Menendez, Mr. Hoeven, and Mr.
			 Begich) introduced the following bill; which was read twice and
			 referred to the Committee on Environment
			 and Public Works
		
		A BILL
		To reauthorize and modernize the Toxic Substances Control
		  Act, and for other purposes.
	
	
		1.Short title; table of
			 contents; references
			(a)Short
			 titleThis Act may be cited as the Chemical Safety Improvement
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents; references.
					Sec. 2. Findings, policy, and intent.
					Sec. 3. Definitions.
					Sec. 4. Chemical assessment framework; prioritization
				screening; testing.
					Sec. 5. New chemicals and significant new uses.
					Sec. 6. Safety assessments and determinations.
					Sec. 7. Imminent hazards.
					Sec. 8. Information collection and reporting.
					Sec. 9. Relationship to other Federal laws.
					Sec. 10. Research, development, collection, dissemination, and
				utilization of data.
					Sec. 11. Exports.
					Sec. 12. Imports.
					Sec. 13. Confidential information.
					Sec. 14. Prohibited acts.
					Sec. 15. Preemption.
					Sec. 16. Judicial review.
					Sec. 17. Citizens' petitions.
					Sec. 18. Studies.
					Sec. 19. Administration.
					Sec. 20. Development and evaluation of test
				methods.
					Sec. 21. State programs.
					Sec. 22. Authorization of appropriations.
					Sec. 23. Annual report.
				
			(c)ReferencesExcept
			 as otherwise expressly provided, wherever in this Act an amendment or repeal is
			 expressed in terms of an amendment to, or repeal of, a section or other
			 provision, the reference shall be considered to be made to a section or other
			 provision of the Toxic Substances Control Act (15 U.S.C. 2601 et seq.).
			2.Findings,
			 policy, and intent
			(a)PurposesThe
			 purposes of this Act are—
				(1)to improve the
			 safety of consumers in the United States; and
				(2)to ensure that
			 risks from chemical substances are adequately understood and managed by
			 modernizing title I of the Toxic Substances Control Act (15 U.S.C. 2601 et
			 seq.).
				(b)Findings,
			 policy, and intentSection 2 (15 U.S.C. 2601) is amended by
			 striking subsections (a) through (c) and inserting the following:
				
					(a)FindingsCongress
				finds that—
						(1)chemicals should
				be safe for the intended use of the chemicals;
						(2)the unmanaged
				risks of chemical substances may pose a danger to human health and the
				environment;
						(3)public confidence
				in the Federal chemical regulatory program has diminished over time;
						(4)scientific
				understanding of chemicals and the possible risks of the chemicals has evolved
				greatly since 1976, requiring that Congress update the law to ensure that
				chemical regulation in the United States reflects modern science, technology
				and knowledge;
						(5)this Act should
				be modernized to create a robust Federal system for assessing and managing
				chemical risks;
						(6)chemicals are
				used in diverse manufacturing industries and other valuable commercial,
				institutional, and consumer applications that have benefitted society;
						(7)for the purposes
				of promoting uniform protections through regulation of chemical substances in
				commerce, to minimize undue burdens on commerce, and to minimize burdens on
				States, specified actions by the Administrator should preempt requirements by
				States and political subdivisions of States that relate to the effects of or
				exposure to a chemical substance under the intended conditions of use;
				and
						(8)innovation in the
				development of new chemical substances, especially safer chemical substances,
				should be encouraged to reduce risk, provide improved products, stimulate the
				economy, create jobs, and protect interstate commerce.
						(b)PolicyIt
				is the policy of the United States that—
						(1)this Act—
							(A)should protect
				the health of people and the environment from the unmanaged risks of chemical
				substances; and
							(B)should be
				modernized to build public confidence in the ability of the Federal regulatory
				system to protect health and the environment, promote innovation, and sustain a
				globally competitive chemical industry in the United States;
							(2)the
				Administrator—
							(A)should have the
				appropriate hazard, use, and exposure information necessary to make safety
				determinations;
							(B)should minimize
				the use of animal testing through the use of scientifically reliable and
				relevant test methods, where appropriate;
							(C)should encourage
				the use of best laboratory practices to ensure high quality, relevant, and
				reliable results from test methods and studies;
							(D)should have the
				authority to share confidential business information with States and political
				subdivisions of the States, subject to appropriate safeguards against
				inappropriate disclosure;
							(E)should have the
				resources and tools necessary to implement this Act; and
							(F)should implement
				this Act in a manner that promotes transparency of information and
				decisionmaking, protects substantiated confidential business information, and
				promotes innovation, including innovation in chemical substances that have
				reduced hazard, exposure, and risk patterns;
							(3)adequate data and
				information should be available with respect to the effect of and exposure to
				chemical substances and mixtures on health and the environment, to the extent
				necessary for safety assessments and determinations, and that, where necessary,
				the development of such test data and information should be the primary
				responsibility of those who manufacture or process such chemical substances and
				mixtures; and
						(4)States have an
				important role in protecting health and the environment from the unmanaged
				risks of chemical substances in commerce, particularly in recommending
				priorities for Federal assessment and regulation, providing safety assessment
				information, and fostering programs to protect consumers.
						(c)Intent of
				CongressIt is the intent of Congress that the Administrator
				shall—
						(1)rely on robust
				scientific evidence to implement this Act in a way that balances the mutual
				goals of promoting the safety of American consumers and preventing harm to
				American innovation, manufacturing, and the economy; and
						(2)implement this
				Act to protect the health of the people of the United States and the
				environment in such a manner as not to unduly impede commerce or create
				unnecessary economic barriers to technological innovation, including safer
				chemistry.
						.
			3.DefinitionsSection 3 (15 U.S.C. 2602) is
			 amended—
			(1)by redesignating paragraphs (2) through
			 (6), (7) through (11), and (12) through (14) as paragraphs (3) through (7), (9)
			 through (13), and (17) through (19), respectively;
			(2)by inserting after paragraph (1) the
			 following:
				
					(2)Best available
				scienceThe term best
				available science means science that—
						(A)maximizes the quality, objectivity, and
				integrity of information, including statistical information;
						(B)uses peer-reviewed and publically available
				data; and
						(C)clearly documents and communicates risks
				and uncertainties in the scientific basis for
				decisions.
						;
			(3)by inserting
			 after paragraph (7) (as so redesignated) the following:
				
					(8)Intended
				conditions of useThe term intended conditions of
				use means the circumstances under which a chemical substance is intended
				or reasonably anticipated to be manufactured, processed, distributed in
				commerce, used, and disposed of.
					;
				and
			(4)by inserting
			 after paragraph (13) (as so redesignated) the following:
				
					(14)Safety
				assessmentThe term safety assessment means a
				risk-based assessment of the safety of a chemical substance that—
						(A)integrates
				hazard; use; and exposure information about a chemical substance; and
						(B)includes—
							(i)an assessment of
				exposure under the intended conditions of use; and
							(ii)reference
				parameters that may be appropriate with regard to a specific chemical substance
				(such as a margin of exposure).
							(15)Safety
				determinationThe term safety determination means a
				determination by the Administrator as to whether a chemical substance meets the
				safety standard under the intended conditions of use.
					(16)Safety
				standardThe term safety standard means a standard
				that ensures that no unreasonable risk of harm to human health or the
				environment will result from exposure to a chemical
				substance.
					.
			4.Chemical
			 assessment framework; prioritization screening; testing
			(a)In
			 generalSection 4 (15 U.S.C.
			 2603) is amended—
				(1)in the heading, by striking
			 Testing of chemical
			 substances and mixtures and inserting
			 Chemical assessment
			 framework; prioritization screening; testing.
				(2)by redesignating
			 subsection (e) as subsection (l);
				(3)in subsection (l)
			 (as so redesignated)—
					(A)by striking
			 rule each place it appears and inserting rule, testing
			 consent agreement, or order;
					(B)by striking
			 under subsection (a) each place it appears and inserting
			 under this subsection; and
					(C)in paragraph
			 (1)(B), by striking rulemaking; and
					(4)by striking
			 subsections (a) through (d), (f), and (g) and inserting the following:
					
						(a)Chemical
				assessment framework
							(1)In
				generalThe Administrator shall develop a framework in accordance
				with subsection (e) and sections 5 and 6 for evaluating the safety of chemical
				substances in commerce that shall employ the best available science and risk
				assessment principles in existence at the time the Administrator is developing
				the framework.
							(2)Policies and
				procedures
								(A)In
				generalAfter the date of enactment of the
				Chemical Safety Improvement
				Act, the Administrator shall promptly develop appropriate
				policies and procedures for implementing the framework, including procedures on
				the collection, evaluation, and development of data and information.
								(B)ContentsThe
				policies and procedures shall require—
									(i)the collection of
				existing data and information from manufacturers and processors of chemical
				substances and other sources, including the use of voluntary agreements to
				provide the data and information;
									(ii)an evaluation of
				the quality of existing data and information;
									(iii)an analysis of
				data and information;
									(iv)a determination
				of the need for additional data and information, including information related
				to the exposures of different subpopulations; and
									(v)subject to
				section 14, transparency of data and information considered by the
				Administrator, including both positive and negative findings.
									(3)Transparency
				and validityThe Administrator shall ensure that the evaluation
				framework described in subsection (a)(1)—
								(A)is
				transparent;
								(B)assures that data
				and information are valid;
								(C)addresses the
				strengths and limitations of—
									(i)the design of the
				framework,
									(ii)the reliability
				of the test methods; and
									(iii)the quality of
				the data and information; and
									(D)pursues the goal
				of maximizing the quality, objectivity, utility, and integrity of the data and
				information.
								(b)Data and
				information quality
							(1)In
				generalThe Administrator shall establish and publish
				scientifically sound criteria for evaluating all of the data and information,
				including the results of animal and nonanimal testing, regardless of
				affiliation or funding source, on which the Administrator relies in making a
				decision under this Act.
							(2)Disclosure of
				sources of fundingThe Administrator shall require that the
				submitter of any health and safety study disclose to the Administrator and to
				the public the sources of any funding used for the study or publication of the
				study received by the researcher who conducted the study, to the extent
				reasonably ascertainable.
							(3)Test
				dataFor test data developed under this Act, the Administrator
				shall encourage the use of good laboratory practices, peer review,
				scientifically reliable and relevant test methods, standardized protocols, and
				other methods to ensure scientific quality for all data and information
				submitted under this Act.
							(4)Data and
				information that do not meet criteria
								(A)In
				generalNothing in this subsection shall preclude the
				Administrator from considering data and information which do not meet the
				quality criteria established under paragraph (1).
								(B)IdentificationThe
				Administrator shall—
									(i)identify any data
				and information described in subparagraph (A) on which the Administrator
				relies;
									(ii)describe the
				quality of the data and information described in subparagraph (A) and the
				extent to which the data and information depart from those criteria;
									(iii)indicate any
				limitations on the usefulness of the data and information described in
				subparagraph (A); and
									(iv)explain how the
				data and information described in subparagraph (A) was used and the basis for
				reliance on the data and information.
									(5)Evaluative
				framework for decisionmaking
								(A)In
				generalThe Administrator shall develop and use a structured
				evaluative framework consisting of science-based criteria, consistent with the
				protection of human health and the environment, for making any decision under
				this Act, and for determining the relevance, quality, and reliability of data
				and information.
								(B)ContentsThe
				framework described in subparagraph (A) shall, at a minimum—
									(i)use sound and
				objective scientific practices in assessing risks;
									(ii)consider the
				current best available science (including peer-reviewed studies);
									(iii)when consistent
				with the underlying data, consider, for both cancer and noncancer endpoints,
				whether available data support or do not support the identification of
				threshold doses of a chemical substance below which no adverse effects can be
				expected to occur; and
									(iv)include a
				description of the weight of the scientific evidence concerning risks,
				including mechanistic information (such as appropriate modes of action).
									(c)Data and
				information sourcesIn making any decision with respect to a
				chemical substance under subsection (e) and sections 5 and 6, the Administrator
				shall consider data and information relevant to the substance that are
				reasonably available to the Administrator at that time, including data and
				information that are—
							(1)submitted to the
				Administrator by—
								(A)manufacturers and
				processors of the substance;
								(B)the public;
				or
								(C)a Governor of a
				State or a State agency with responsibility for protecting health or the
				environment;
								(2)submitted to a
				governmental body in another jurisdiction under a governmental requirement
				relating to the protection of human health and the environment, if the
				information is accessible to the Administrator;
							(3)derived through
				the application of scientifically reliable and relevant structure-activity
				relationship, or other methods or models to estimate the environmental and
				human health effects, environmental and biological fate and behavior, and
				exposure potential for the substance;
							(4)inferred based on
				the degree of structural similarity or properties of the substance, or
				categories of substances, to those of 1 or more other chemical substances for
				which reliable information exists that is relevant to predicting the potential
				environmental or human health effects, environmental or biological fate and
				behavior, or exposure potential for the chemical substance; and
							(5)identified
				through an active search by the Administrator of information sources that are
				publicly available or otherwise accessible to the Administrator.
							(d)Transparency
							(1)In
				generalSubject to section 14, the data and information
				considered by the Administrator in taking action under this Act shall be
				available to the public.
							(2)Types of
				information available to the publicThe Administrator shall make
				available to the public the guidance, procedures, and tools used in evaluating
				data and information under this section, including models, studies, and, as
				appropriate, the data underlying any study.
							(3)GuidanceAny
				written guidance of general applicability prepared by the Administrator under
				this Act shall be subject to public notice and an opportunity for
				comment.
							(e)Prioritization
				screening process
							(1)In
				general
								(A)ProcessNot
				later than 1 year after the date of enactment of the
				Chemical Safety Improvement
				Act, the Administrator shall establish a risk-based screening
				process for identifying existing chemical substances that are—
									(i)a
				high priority for a safety assessment and determination under section 6, to be
				known as high-priority substances; and
									(ii)a low priority
				for a safety assessment and determination, to be known as low-priority
				substances.
									(B)Consideration
				of active and inactive substances
									(i)Consideration
				of active substancesIn implementing the process described in
				subparagraph (A), the Administrator shall only consider active substances, as
				determined under section 8(b)(6), as either high-priority substances or
				low-priority substances.
									(ii)Consideration
				of inactive substancesIn implementing the process described in
				subparagraph (A), the Administrator shall only consider inactive substances, as
				determined under section 8(b)(7), that the Administrator determines, on the
				basis of credible scientific evidence that—
										(I)have not been
				subject to a regulatory or other enforceable action by the Administrator to ban
				or phase out the substances; and
										(II)demonstrate high
				hazard and high exposure.
										(C)Timely
				completion of prioritization process
									(i)In
				generalThe Administrator shall make every effort to complete the
				prioritization of all active substances in a timely manner.
									(ii)ConsiderationThe
				Administrator shall prioritize substances taking into consideration the ability
				of the Administrator to schedule and complete safety assessments and
				determinations under section 6 in a timely manner.
									(D)Use of
				dataIn making a decision under the prioritization screening
				process, the Administrator shall use reasonably available data and information
				concerning the hazard, exposure, and use characteristics of chemical substances
				on the list developed by the Administrator under section 8(b)(1) at the time
				the decision is made.
								(E)Screening of
				categories or classes of substancesThe Administrator may screen
				categories or classes of chemical substances to ensure an efficient
				prioritization screening process to allow for timely and adequate safety
				assessments and determinations.
								(F)Publication of
				list of chemical substancesFrom time to time the Administrator
				shall—
									(i)publish a list of
				chemical substances being considered in the prioritization screening process;
				and
									(ii)request the
				submission of data and information on the chemical substances.
									(2)Proposed
				process
								(A)In
				generalThe Administrator shall—
									(i)publish for
				public comment a proposed prioritization screening process; and
									(ii)establish
				criteria for determining whether a substance is a high or low priority for a
				safety assessment and determination.
									(B)Initial
				list
									(i)In
				generalThe proposal shall include an initial list of chemical
				substances that includes, at a minimum, those substances prioritized by the
				Administrator before the date of enactment of the
				Chemical Safety Improvement Act
				and for which assessments or safety determinations have not been completed, and
				proposed prioritization outcomes based on the proposed criteria.
									(ii)ContentsThe
				initial list shall contain as many chemical substances as the Administrator
				determines appropriate.
									(iii)ModificationThe
				Administrator may modify the initial list on the basis of comments received on
				the proposed process and criteria.
									(C)CriteriaThe
				criteria described in subparagraph (A) shall consider—
									(i)the
				recommendation of a Governor of a State or a State agency with responsibility
				for protecting health or the environment from chemical substances appropriate
				for prioritization screening;
									(ii)the hazard and
				exposure potential of the chemical substance (or category or class of
				substances), including specific scientific classifications and designations by
				authoritative governmental entities;
									(iii)the intended
				conditions of use or significant changes in the conditions of use of the
				chemical substance;
									(iv)evidence and
				indicators of exposure potential to humans or the environment from the chemical
				substance;
									(v)the volume of a
				chemical substance manufactured or processed;
									(vi)whether the
				volume of a chemical substance as reported under a regulation issued under
				section 8(a) (as in effect on the date on which the criteria are proposed) has
				significantly increased or decreased since a previous report or since the date
				on which a notice has been submitted under section 5(a);
									(vii)the
				availability of information about potential hazards and exposures needed for
				conducting a safety assessment or determination, with limited availability of
				relevant data and information to be a factor in designating a substance as a
				high priority; and
									(viii)the extent of
				Federal or State regulation of the chemical substance or the extent of the
				impact of State regulation of the chemical substance on the United States, with
				existing Federal or State regulation of any uses evaluated in the
				prioritization screening process as a factor in designating a chemical
				substance to be a low priority.
									(3)Prioritization
				screening decisions
								(A)In
				generalFor the chemical substances considered for prioritization
				screening, the Administrator shall apply the criteria identified in paragraph
				(2), using the information identified in subsection (c), to identify a chemical
				substance as a high-priority substance or a low-priority substance.
								(B)Additional test
				dataIf the Administrator determines that additional test data
				and information are needed to establish the priority of a chemical substance,
				the Administrator shall provide an opportunity for interested persons to submit
				data and information to the extent that it is reasonably ascertainable.
								(C)Deferring a
				decisionIf the Administrator determines that it is appropriate,
				the Administrator may defer a prioritization screening decision for a chemical
				substance under subparagraph (A) for a reasonable period to allow for the
				submission and evaluation of additional data and information.
								(D)Integration of
				data and informationDuring the prioritization screening of a
				chemical substance, the Administrator shall integrate any hazard and exposure
				data and information related to a chemical substance available to the
				Administrator.
								(E)Identification
				of high-priority substancesThe Administrator—
									(i)shall identify as
				a high-priority substance a chemical substance that, relative to other
				substances, has the potential for high hazard and high exposure;
									(ii)may identify as
				a high-priority substance a chemical substance that, relative to other
				substances, has the potential for high hazard or high exposure; and
									(iii)may identify as
				a high-priority substance an inactive substance, as determined under section
				8(b)(7), that the Administrator determines, on the basis of credible scientific
				evidence that—
										(I)has not been
				subject to a regulatory action by the Administrator to ban or phase out the
				substance; and
										(II)demonstrates
				high hazard and high exposure.
										(F)Identification
				of low-priority substancesThe Administrator shall identify as a
				low-priority substance a chemical substance that the Administrator on the basis
				of the available information determines is likely to meet the safety standard
				under the intended conditions of use.
								(G)Notice and
				commentThe identifications made under subparagraphs (E) and (F)
				shall be subject to notice and an opportunity for comment.
								(H)Order of safety
				assessments
									(i)High-priority
				substancesThe Administrator—
										(I)shall determine
				the order for performing safety assessments on high-priority substances under
				section 6; and
										(II)may revise the
				order as the Administrator determines appropriate.
										(ii)Low-priority
				substanceThe Administrator shall not perform safety assessments
				on low-priority substances, unless a low-priority substance is redesignated
				under subparagraph (I).
									(I)Revision based
				on new data
									(i)In
				generalSubject to subparagraph (D), at any time the
				Administrator may revise the identification of a chemical substance as a
				high-priority substance or a low-priority substance based on consideration of
				data or information made available to the Administrator after the date on which
				the Administrator makes the identification under subparagraphs (E) and
				(F).
									(ii)Reevaluation
										(I)In
				generalThe Administrator shall evaluate the data or information
				described in clause (i) on a high-priority substance or a low-priority
				substance for possible reevaluation of the priority of the substance.
										(II)Limited
				availabilityIf limited availability of relevant data and
				information was a factor in the original identification of a chemical substance
				as a high-priority substance, the Administrator shall reevaluate the
				prioritization screening of the substance on receiving the relevant data and
				information.
										(J)Publication of
				a list of high-priority and low-priority substances
									(i)In
				generalThe Administrator shall publish and keep current a list
				of high-priority substances and a list of low-priority substances.
									(ii)JustificationWhenever
				the Administrator places a chemical substance on one of the lists described in
				clause (i) or changes the priority of the chemical substance, the Administrator
				shall include a justification for the decision in accordance with paragraph
				(2)(C).
									(K)RemovalThe
				Administrator shall remove a chemical substance from the list of high-priority
				substances on the date on which a safety determination for the chemical
				substance is published.
								(L)EffectSubject
				to section 18, a decision by the Administrator under this paragraph with
				respect to a chemical substance shall not affect the manufacture, processing,
				distribution, use, or disposal of the chemical substance, or regulation of
				those activities.
								(4)Expedited
				prioritization screening
								(A)In
				generalNot later than 180 days after the date on which the
				Administrator receives a recommendation and relevant data and information from
				a Governor of a State or a State agency with responsibility for protecting
				health and the environment that an active chemical substance be identified as a
				high-priority or low-priority substance, the Administrator shall make a
				prioritization screening decision for the substance.
								(B)Notice and
				commentThe public shall be provided notice and an opportunity to
				comment on the recommendation described in subparagraph (A).
								(C)Explanation of
				reasonsThe Administrator shall—
									(i)make available to
				the Governor or the appropriate State agency, as applicable, and to the public
				a brief explanation of reasons for identifying a chemical substance recommended
				by the Governor or the agency for prioritization screening as either a
				high-priority substance or a low-priority substance; and
									(ii)identify the
				information relied upon in making that identification.
									(5)Final agency
				actionAny action by the Administrator under this subsection
				shall not be—
								(A)considered to be
				a final agency action; or
								(B)subject to
				judicial review.
								(f)Development of
				new test data and information
							(1)In
				generalThe Administrator may require the development of new test
				data and information related to a chemical substance or mixture in accordance
				with this section if the Administration determines that the data and
				information are needed—
								(A)to perform a
				safety assessment;
								(B)to make a safety
				determination; or
								(C)to meet the
				testing needs of the implementing authority under another Federal
				statute.
								(2)FormThe
				Administrator may require the development of test data and information
				described in paragraph (1) by—
								(A)promulgating a
				rule;
								(B)entering into a
				testing consent agreement; or
								(C)issuing an
				order.
								(3)Requirements
								(A)In
				generalIn promulgating a rule, adopting a testing consent
				agreement, or issuing an order described in paragraph (2), the Administrator
				shall require the use of—
									(i)an evaluation
				framework that, prior to requiring additional testing of vertebrate animals,
				integrates relevant information from multiple sources, including, to the extent
				reliable—
										(I)toxicity
				information;
										(II)computational
				toxicology;
										(III)bioinformatics;
										(IV)high-throughput
				screening methods; and
										(V)scientifically
				reliable and relevant alternatives to vertebrate animal tests; and
										(ii)tiered testing
				in accordance with subsection (h), wherein the results of a screening level
				tier of tests relating to a toxicity pathway or target organ or target system
				inform the decision of the Administrator as to whether tests from a higher tier
				related to that pathway or organ or system are necessary.
									(B)Statement to
				the publicThe Administrator shall explain the basis for a
				decision made in subparagraph (A)(ii) in a statement made available to the
				public.
								(4)Contents
								(A)In
				generalA rule, testing consent agreement, or order issued under
				paragraph (2) shall include—
									(i)identification of
				the chemical substance or mixture for which testing is required;
									(ii)identification
				of the persons required to conduct the testing;
									(iii)procedures for
				the development of test data and information for the chemical substance or
				mixture, including specific reference to reliable nonanimal test procedures;
				and
									(iv)specification of
				the period within which persons required to conduct the testing shall submit to
				the Administrator test data and information developed in accordance with the
				procedures described in clause (iii).
									(B)DurationThe
				period described in subparagraph (A)(iv) shall not be of an unreasonable
				duration.
								(C)ConsiderationsIn
				determining the procedures and period to be required under subparagraph (A),
				the Administrator shall consider—
									(i)the relative
				costs of the various test protocols and methodologies that may be required;
				and
									(ii)the reasonably
				foreseeable availability of facilities and personnel needed to perform the
				testing.
									(g)Statement of
				need
							(1)In
				generalIn promulgating a rule, entering into a testing consent
				agreement, or issuing an order for development of additional data and
				information (including information on exposure or exposure potential) under
				subsection (f)(2), the Administrator shall issue a statement—
								(A)identifying the
				need intended to be met by the rule, agreement, or order;
								(B)explaining why
				existing data and information reasonably available to the Administrator at that
				time are inadequate to meet that need; and
								(C)encouraging, to
				the extent possible, the use of nonanimal test methods to develop additional
				data and information.
								(2)Contents of
				statement in case of order
								(A)In
				generalIf the Administrator issues an order, the statement
				described in paragraph (1) shall explain why good cause exists for issuance of
				an order instead of promulgating a rule or entering into a testing consent
				agreement.
								(B)ContentsA
				statement described in subparagraph (A) shall contain a discussion of—
									(i)data and
				information that are readily accessible to the Administrator, including data
				and information submitted under any other provision of law;
									(ii)the extent to
				which the Administrator has obtained or attempted to obtain the data and
				information through voluntary submissions;
									(iii)the extent to
				which the Administrator may use available data and information for structurally
				related substances (grouping or read-across), or use valid structure-activity
				relationship models or nonanimal test alternatives; and
									(iv)safety
				assessments, and the data and information relied on in the assessments, on
				other chemical substances to the extent relevant to the chemical substances
				that would be the subject of the rule or order.
									(h)Tiered toxicity
				testing and evaluation
							(1)In
				generalThe Administrator shall develop an evidence-based review
				system for conducting consistent evaluations of the relevance and reliability
				of studies of chemical substances and their exposure (including exposure
				pathways), and a structured evaluative framework to provide a systematic and
				transparent approach for assessing the overall weight of the evidence for
				observed biological or other effects, mechanistic information, and
				exposure.
							(2)TiersSubject
				to subsections (b) and (c), the framework shall have 2 tiers.
								(A)Tier 1
									(i)In
				generalTier 1 shall include both a screening level exposure
				assessment, including modeling if appropriate, and screening tests for
				hazard.
									(ii)Uses of
				screening tests and modelingScreening tests for hazard (which
				may include, as appropriate, scientifically reliable and relevant in silico, in
				vitro, and focused in vivo tests) and exposure information and modeling shall
				be used—
										(I)to screen
				chemical substances or mixtures for major toxic effects (including acute
				toxicity, subchronic toxicity, chronic toxicity, carcinogenicity, genotoxicity,
				developmental toxicity, and neurotoxicity); and
										(II)to direct
				planning for more complex and targeted testing in tier 2, if necessary.
										(B)Tier
				2If the Administrator determines that additional testing is
				necessary, based on the results of tier 1 testing and modeling and any other
				available relevant information, tier 2 shall include—
									(i)an exposure
				assessment and tests for specific endpoints triggered on the basis of
				biologically based decisions; and
									(ii)an assessment of
				potential exposure using scientifically valid approaches.
									(3)GuidanceThe
				Administrator shall prepare guidance for implementing this subsection and
				review that guidance not less than once every 5 years thereafter.
							(i)Reduction of
				animal-Based testing
							(1)In
				generalThe Administrator shall minimize the use of animals in
				testing of chemical substances or mixtures, including by—
								(A)encouraging and
				facilitating, to the maximum extent practicable—
									(i)the use of
				integrated and tiered testing and assessment strategies;
									(ii)the use of data
				and information of sufficient scientific quality in existence on the date on
				which the test is conducted;
									(iii)the use of test
				methods that eliminate or reduce the use of animals while providing test data
				and information of high scientific quality;
									(iv)the grouping of
				2 or more chemical substances into scientifically appropriate categories in
				cases in which testing of a chemical substance would provide reliable and
				useful test data and information on others in the category;
									(v)the formation of
				industry consortia to jointly conduct testing to avoid unnecessary duplication
				of tests;
									(vi)the submission
				of test data and information from animal-based studies and from emerging
				methods and models; and
									(vii)the use of
				exposure potential as a factor in decisions to require new testing; and
									(B)funding research
				and validation studies to reduce, refine, and replace the use of animal tests
				in accordance with this subsection.
								(2)Implementation
				of alternative testing methodsTo promote the development and
				timely incorporation of new testing methods that are not laboratory
				animal-based, the Administrator shall—
								(A)after providing
				an opportunity for public comment, develop a strategic plan to promote the
				development and implementation of alternative test methods and testing
				strategies to generate information used for any safety-standard determination
				made that reduce, refine, or replace the use of laboratory animals, including
				toxicity pathway-based risk assessment, in vitro studies, systems biology,
				computational toxicology, bioinformatics, and high-throughput screening;
								(B)beginning on the
				date that is 5 years after the date of enactment of the
				Chemical Safety Improvement Act
				and every 5 years thereafter, submit to Congress a report that describes the
				progress made in implementing this section; and
								(C)fund and carry
				out research, development, performance assessment, and trans­la­tion­al studies
				to accelerate the development of test methods and testing strategies that
				reduce, refine, or replace the use of laboratory animals in any safety-standard
				determination made under this section.
								(3)Criteria for
				adapting or waiving animal testing requirementsOn request from a
				manufacturer or processor that is required to conduct animal-based testing of a
				chemical substance or mixture under this title, the Administrator may adapt or
				waive the animal-testing requirement if the Administrator determines
				that—
								(A)there is
				sufficient evidence from several independent sources of information to support
				a conclusion that a chemical substance or mixture has, or does not have, a
				particular property if the information from each individual source alone is
				insufficient to support the conclusion;
								(B)because of one or
				more physical or chemical properties of the chemical substance or mixture or
				other toxicokinetic considerations—
									(i)the material
				cannot be absorbed; or
									(ii)testing for a
				specific endpoint is technically not practicable to conduct; or
									(C)a chemical
				substance or mixture cannot be tested in animals at concentrations that do not
				result in significant pain or distress, because of physical or chemical
				properties of the chemical substance or mixture, such as a potential to cause
				severe corrosion or severe irritation to the tissues of the animal.
								(j)Testing
				requirements
							(1)Persons
				required to develop test data and information
								(A)In
				generalThe Administrator may require the following persons to
				develop test data and information:
									(i)Manufacturers and
				processors of the chemical substance or mixture identified in subsection
				(f)(4)(A)(i).
									(ii)Persons who
				begin to manufacture or process such chemical substance or mixture—
										(I)after the
				effective date of the rule, testing consent agreement, or order; but
										(II)subject to
				subparagraph (C), before the period ending 180 days after the end of the period
				identified in subsection (f)(4)(A)(iv).
										(B)DesignationThe
				Administrator may permit 2 or more of the persons identified in subparagraph
				(A) to designate a person or a qualified third party—
									(i)to develop the
				data and information; and
									(ii)to submit the
				data and information on behalf of the persons making the designation.
									(C)Exemptions
									(i)In
				generalA person otherwise subject to a rule, testing consent
				agreement, or order under subsection (f) may submit to the Administrator an
				application for an exemption on the basis that the data and information are
				being developed by a person designated under subparagraph (B).
									(ii)Fair and
				equitable reimbursement to designee
										(I)In
				generalIf the Administrator accepts an application submitted
				under clause (i), the Administrator shall direct the applicant to provide to
				the person designated under subparagraph (B) fair and equitable reimbursement,
				as agreed to between the applicant and the person designated.
										(II)ArbitrationIf
				the applicant and a person designated under subparagraph (B) cannot reach
				agreement on the amount of fair and equitable reimbursement, the amount shall
				be determined by arbitration.
										(iii)TerminationIf,
				after granting an exemption under this subparagraph, the Administrator
				determines that no person has complied with the rule, testing consent
				agreement, or order, the Administrator shall—
										(I)by order
				terminate the exemption; and
										(II)notify in
				writing each person who received an exemption of the requirements with respect
				to which the exemption was granted.
										(2)Types of health
				and environmental data and information
								(A)In
				generalThe Administrator may prescribe guidelines for the
				development of test data and information under subsection (f) for health and
				environmental information, including—
									(i)test data
				pertaining to acute toxicity, subchronic toxicity, chronic toxicity,
				carcinogenicity, genotoxicity, developmental toxicity, and neurotoxicity that
				may be indicative of an adverse effect;
									(ii)test data and
				information pertaining to exposure to the chemical substance or mixture,
				including information regarding bioaccumulation, persistence, and the presence
				of the chemical substance or mixture in human blood, fluids, or tissue;
				and
									(iii)information
				pertaining to aggregate exposure, or other effects that may be considered in a
				safety assessment.
									(B)Methodologies
									(i)In
				generalThe Administrator—
										(I)may prescribe
				methodologies in guidelines for the development of data and information;
				and
										(II)shall encourage
				the use of nonanimal methodologies.
										(ii)Development of
				guidelinesThe Administrator may develop guidelines for
				evaluating data from biomonitoring studies.
									(iii)RequirementPrior
				to prescribing epidemiologic studies of employees, the Administrator shall
				coordinate with the Director of the National Institute for Occupational Safety
				and Health.
									(C)ReviewPeriodically,
				but not less frequently than once every 5 years, the Administrator
				shall—
									(i)review the
				adequacy of the guidelines for development of data and information prescribed
				under subparagraph (B);
									(ii)if necessary,
				institute proceedings to make appropriate revisions of the guidelines;
				and
									(iii)revise the
				guidelines as appropriate, particularly to—
										(I)reflect the
				availability of scientifically reliable and relevant nonanimal test methods;
				and
										(II)eliminate
				obsolete methodologies that do not produce reliable and relevant
				results.
										(k)TransparencySubject
				to section 14, the Administrator shall make available to the public all testing
				consent agreements and orders and all data and information submitted under this
				section.
						.
				(b)Conforming
			 amendmentsSection 104(i)(5)(A) of the Comprehensive
			 Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C.
			 9604(i)(5)(A)) is amended by striking section 4(e) and inserting
			 section 4(l).
			5.New chemicals
			 and significant new usesSection 5 (15 U.S.C. 2604) is
			 amended—
			(1)by striking the
			 section designation and heading and inserting the following:
				
					5.New chemicals
				and significant new
				uses
					;
			(2)in subsection
			 (a)(1), in the matter following subparagraph (B)—
				(A)by striking
			 subsection (d) and inserting subsection (b);
			 and
				(B)by striking
			 and such person complies with any applicable requirement of subsection
			 (b);
				(3)by striking
			 subsection (b);
			(4)by redesignating
			 subsection (d) as subsection (b) and moving the subsection so as to appear
			 after subsection (a);
			(5)in subsection (b)
			 (as so redesignated)—
				(A)by striking
			 paragraph (1) and inserting the following:
					
						(1)In
				generalThe notice required by subsection (a) shall include, with
				respect to a chemical substance—
							(A)the information
				required by sections 720.45 and 720.50 of title 40, Code of Federal Regulations
				(or successor regulations); and
							(B)information
				regarding intended conditions of use and reasonably anticipated
				exposure.
							;
				(B)in paragraph
			 (2)—
					(i)in
			 the matter preceding subparagraph (A), by striking or of data under
			 subsection (b);
					(ii)in
			 subparagraph (A), by adding and after the semicolon at the
			 end;
					(iii)in subparagraph
			 (B), by striking ; and and inserting a period; and
					(iv)by
			 striking subparagraph (C); and
					(C)in paragraph (3),
			 by striking , (b),;
				(6)by striking
			 subsection (c) and inserting the following:
				
					(c)Review of
				notice
						(1)Initial
				review
							(A)In
				generalSubject to subparagraph (B), not later than 90 days after
				the date of receipt of a notice submitted under subsection (a), the
				Administrator shall—
								(i)conduct an
				initial review of the notice;
								(ii)as needed,
				develop a profile of the relevant chemical substance and the potential for
				exposure to humans and the environment; and
								(iii)make any
				necessary determination under paragraph (4).
								(B)ExtensionExcept
				as provided in paragraph (6), the Administrator may extend the period described
				in subparagraph (A) for good cause for one or more periods, the total of which
				shall be not more than 90 days.
							(2)Notice of
				commencementUnless the Administrator determines under paragraph
				(4)(A) that a chemical substance is not likely to meet the safety standard, at
				the end of the applicable period for review under paragraph (1), a chemical
				substance may be the subject of a notice of commencement under subsection
				(d).
						(3)Information
				sourcesIn evaluating a notice under paragraph (1), the
				Administrator shall take into consideration—
							(A)the information
				identified in section 4(c); and
							(B)any additional
				information provided by the submitter.
							(4)DeterminationsBefore
				the end of the applicable period for review under paragraph (1), based on the
				information described in paragraph (3), the Administrator shall determine
				that—
							(A)the relevant
				chemical substance is not likely to meet the safety standard under the intended
				conditions of use, in which case the Administrator shall take appropriate
				action under paragraph (5);
							(B)the relevant
				chemical substance is likely to meet the safety standard under the intended
				conditions of use, in which case the Administrator shall allow the review
				period to expire without additional restrictions; or
							(C)additional
				information is necessary in order to make a determination under subparagraph
				(A) or (B), in which case the Administrator shall take appropriate action under
				paragraph (6).
							(5)Prohibitions
				and limitations
							(A)In
				generalIf the Administrator makes a determination under
				paragraph (4)(A) with respect to a notice, before the end of the applicable
				period for review under paragraph (1), the Administrator shall, by consent
				agreement or order, as appropriate—
								(i)prohibit
				manufacture of the chemical substance, or prohibit such manufacture without
				compliance with restrictions specified in a relevant consent agreement or
				order; or
								(ii)prohibit
				manufacture or processing of the chemical substance for a significant new use,
				or prohibit such manufacture or processing without compliance with restrictions
				specified in a relevant consent agreement or order.
								(B)InclusionsA
				prohibition or limitation under subparagraph (A) may include, as
				appropriate—
								(i)a
				requirement that a chemical substance be marked with, or accompanied by, clear
				and adequate warnings and instructions with respect to use, distribution in
				commerce, or disposal, or any combination of those activities, with the form
				and content of the warnings and instructions to be prescribed by the
				Administrator;
								(ii)a requirement
				that manufacturers or processors, as applicable, of the chemical substance make
				and retain records of the processes used to manufacture or process the chemical
				substance;
								(iii)a requirement
				that manufacturers or processors, as applicable, monitor or conduct such
				additional tests as are reasonably necessary to ensure compliance with this
				Act, subject to section 4(g);
								(iv)a limitation on
				the quantity of the chemical substance that may be manufactured, processed, or
				distributed in commerce;
								(v)a
				limitation on the quantity of the chemical substance that may be manufactured,
				processed, or distributed in commerce for a particular use;
								(vi)a prohibition or
				other regulation of the manufacture, processing, or distribution in commerce of
				the chemical substance for a significant new use;
								(vii)a prohibition
				or other regulation of any method of commercial use of the chemical
				substance;
								(viii)a prohibition
				or other regulation of any method of disposal of the chemical substance;
								(ix)a prohibition on
				the manufacture, processing, or distribution in commerce of the chemical
				substance;
								(x)a
				prohibition on the manufacture, processing, or distribution in commerce of the
				chemical substance for a particular use; or
								(xi)such other
				requirements as the Administrator determines to be necessary.
								(6)Additional data and
				informationIf the
				Administrator determines under paragraph (4)(C) that additional data and
				information (including, for example, information on exposure or exposure
				potential) are needed in order to conduct a review under this subsection, the
				Administrator—
							(A)shall provide an opportunity for the
				submitter of the notice to submit such additional information;
							(B)may, by agreement with the submitter,
				extend the review period for a reasonable time to allow the development and
				submission of the additional information;
							(C)on receipt of the information, shall
				promptly make a determination under paragraph (4); and
							(D)may take action under paragraph (5) pending
				receipt of the additional data and information, which may, as appropriate,
				permit the submitter of the notice to file a notice of commencement under
				subsection
				(d).
							;
			(7)by striking
			 subsections (e) through (g) and inserting the following:
				
					(d)Notice of
				commencement
						(1)In
				generalNot later than 30 days after the date on which a
				manufacturer or processor that has submitted a notice under subsection (a)
				commences nonexempt commercial manufacture of a chemical substance or nonexempt
				commercial manufacture or processing of a chemical substance for a significant
				new use, as applicable, the manufacturer or processor shall submit to the
				Administrator a notice of commencement that identifies—
							(A)the name of the
				manufacturer or processor; and
							(B)the initial date
				of nonexempt commercial manufacture or nonexempt commercial manufacture or
				processing for a significant new use.
							(2)WithdrawalA
				manufacturer or processor that has submitted a notice under subsection (a), but
				that has not commenced nonexempt commercial manufacture or processing of the
				chemical substance, may withdraw the notice.
						(e)Further
				evaluationThe Administrator may review a chemical substance
				under section 4(e) at any time after the Administrator receives—
						(1)a notice of
				commencement for a chemical substance under subsection (d); or
						(2)significant new
				information regarding the chemical substance.
						(f)TransparencySubject
				to section 14, the Administrator shall make available to the public all
				notices, rules and orders of the Administrator, and all data and information
				submitted or issued under this
				section.
					;
			(8)by redesignating
			 subsections (h) and (i) as subsections (g) and (h), respectively; and
			(9)in subsection (g)
			 (as so redesignated)—
				(A)in paragraph (1),
			 in the matter preceding subparagraph (A), by striking or
			 (b);
				(B)by striking
			 paragraph (2);
				(C)by redesignating
			 paragraphs (3) through (6) as paragraphs (2) through (5), respectively;
				(D)in paragraph (2)
			 (as so redesignated), by striking subsections (a) and (b) and
			 inserting subsection (a);
				(E)in paragraph (3)
			 (as so redesignated), in the first sentence, by striking will not
			 present an unreasonable risk of injury to health or the environment and
			 inserting is expected to meet the safety standard under the intended
			 conditions of use;
				(F)in paragraph (4)
			 (as so redesignated), by striking subsections (a) and (b) and
			 inserting subsection (a); and
				(G)in paragraph (5)
			 (as so redesignated), in the first sentence, by striking paragraph (1)
			 or (5) and inserting paragraph (1) or (4),.
				6.Safety
			 assessments and determinationsSection 6 (15 U.S.C. 2605) is
			 amended—
			(1)by striking the
			 section designation and heading and inserting the following:
				
					6.Safety
				assessments and
				determinations
					;
			(2)by striking
			 subsections (a) through (d) and inserting the following:
				
					(a)In
				generalThe Administrator shall—
						(1)conduct a safety
				assessment of each high-priority substance in accordance with subsection
				(b);
						(2)make a safety
				determination for each high-priority substance; and
						(3)as appropriate
				based on the results of a safety determination, establish requirements for risk
				management of a high-priority substance.
						(b)Safety
				assessments
						(1)In
				generalThe Administrator shall conduct a risk-based safety
				assessment of each high-priority substance, in accordance with such schedule as
				the Administrator establishes, to be based solely on considerations of risk to
				human health and the environment.
						(2)Procedural
				rules
							(A)In
				generalThe Administrator shall establish procedural rules for
				safety assessments and determinations under this subsection, including
				schedules for the submission of relevant data and information and the
				initiation and completion of safety assessments and safety
				determinations.
							(B)Requirements
								(i)In
				generalThe rules under subparagraph (A) shall—
									(I)identify the
				basis on which the Administrator shall decide which high-priority substances
				take precedence in the safety assessment and determination process;
									(II)require the
				Administrator to inform the public regarding—
										(aa)the approximate
				order in which safety assessments and determinations will be performed;
										(bb)the
				informational needs of the Administrator relating to the safety assessment and
				determination process;
										(cc)the importance
				of expeditiously completing safety assessments and determinations and the need
				for rigorous evaluation of the data and information;
										(dd)the schedule by
				which each assessment and determination will be conducted; and
										(ee)subject to
				clause (ii), the deadline for the completion of each assessment and
				determination;
										(III)allow
				interested persons, including States, to submit information, including safety
				assessments, regarding high-priority substances that may facilitate the safety
				assessment and determination process; and
									(IV)subject to
				section 14, require the Administrator—
										(aa)to
				make available to the public the information taken into consideration in
				preparing each safety assessment and determination;
										(bb)to
				publish and provide an opportunity for comment on proposed safety assessments
				and determinations; and
										(cc)to
				publish final safety assessments and determinations.
										(ii)Deadlines
									(I)In
				generalThe rules described in subparagraph (A) shall also
				include—
										(aa)a
				schedule by which each safety assessment and determination is expected to be
				conducted; and
										(bb)a
				deadline for the completion of each assessment and determination.
										(II)Flexibility
				and reasonable extensionsThe deadlines described in subclause
				(I)(bb)—
										(aa)may vary among
				chemical substances to grant the Administrator flexibility; and
										(bb)shall allow for
				reasonable extensions after an adequate public justification.
										(C)Inclusions in
				final assessmentsEach safety assessment under this subsection
				shall include—
								(i)a
				weight-of-the evidence summary; and
								(ii)a nontechnical
				summary explaining what the relevant information demonstrates in the context of
				the intended conditions of use and exposure patterns of the chemical
				substance.
								(3)Data and
				information sourcesIn conducting a safety assessment under this
				subsection, the Administrator shall, at a minimum, take into
				consideration—
							(A)the information
				described in section 4(c); and
							(B)any additional
				information submitted under paragraph (5).
							(4)Methodology
							(A)In
				generalThe Administrator shall—
								(i)develop an
				appropriate science-based methodology for conducting safety assessments under
				this subsection, which shall include consideration of the weight of the
				evidence for observed effects, mechanistic information, and exposure
				evaluations; and
								(ii)make the
				proposed methodology available for public comment and scientific peer
				review.
								(B)Review and
				revisionsNot later than 5 years after the date of enactment of
				the Chemical Safety Improvement
				Act, and not less frequently than once every 5 years thereafter,
				the Administrator—
								(i)shall review the
				methodology developed under subparagraph (A); and
								(ii)may revise the
				methodology to reflect new scientific developments or understandings, in
				accordance with subparagraph (A).
								(C)RequirementsThe
				methodology shall apply scientifically recognized factors to address the
				following topics:
								(i)Strengths and
				limitations of study design.
								(ii)Reliability and
				relevance of test methods to human health and the environment.
								(iii)Quality of
				data.
								(iv)Use of good
				laboratory practices.
								(v)Peer review and
				peer review processes.
								(vi)Use of
				standardized protocols.
								(vii)Structured
				evaluative frameworks to determine the overall weight of the evidence, based on
				a review of positive and negative findings.
								(D)Hazard, use,
				and exposure information
								(i)In
				generalA safety assessment under this subsection shall evaluate
				existing hazard, use, and exposure information for the chemical substance under
				the intended conditions of use of the chemical substance, including information
				submitted by interested persons.
								(ii)ExposureFor
				purposes of evaluating exposure under clause (i), a safety assessment shall
				take into consideration—
									(I)exposures or
				significant subsets of exposures;
									(II)exposure
				duration, intensity, frequency, and number; and
									(III)the
				vulnerability of exposed subpopulations.
									(E)Best available
				scienceThe Administrator shall use the best available science in
				conducting a safety assessment under this subsection.
							(5)Additional test
				informationIf the Administrator determines that additional test
				information is needed in order to make a safety assessment for a high-priority
				substance, the Administrator—
							(A)shall provide an
				opportunity for interested persons to submit the additional information;
							(B)may promulgate a
				rule, enter into a testing consent agreement, or issue an order under section 4
				to require the development of the information; and
							(C)may defer, for a
				reasonable period, a safety assessment until after receipt of the
				information.
							(6)TreatmentA
				safety assessment under this subsection—
							(A)shall not be
				considered to be a final agency action; and
							(B)shall not be
				subject to judicial review.
							(c)Safety
				determination
						(1)In
				generalAs soon as possible after the date on which the safety
				assessment is completed for a high-priority substance under subsection (b), the
				Administrator shall determine whether the chemical substance meets the safety
				standard under the intended conditions of use of the chemical substance.
						(2)DeterminationsBased
				on a review of the information described in paragraph (3), the Administrator
				shall determine, based solely on considerations of risk to human health and the
				environment, that—
							(A)the relevant
				chemical substance meets the safety standard under intended conditions of
				use;
							(B)the relevant
				chemical substance does not meet the safety standard under intended conditions
				of use, in which case the Administrator shall impose additional restrictions,
				as appropriate, under paragraph (9); or
							(C)additional
				information is necessary in order to make a determination under subparagraph
				(A) or (B), in which case the Administrator shall take appropriate action under
				paragraph (8).
							(3)ConsiderationsIn
				making a safety determination under this subsection, the Administrator shall
				take into consideration and publish a statement that includes, at a
				minimum—
							(A)the safety
				assessment for the chemical substance, including the uses considered in the
				assessment and any uses that are considered critical or essential;
							(B)the range of
				exposure to the chemical substance under the intended conditions of use of the
				chemical substance and appropriate reference parameters;
							(C)the weight of the
				evidence of risk posed by the chemical substance under the intended conditions
				of use of the chemical substance; and
							(D)the magnitude of
				the risk posed by the chemical substance under the intended conditions of use
				of the chemical substance.
							(4)Information
				sourcesIn making a safety determination under this subsection,
				the Administrator shall take into consideration, at a minimum—
							(A)the information
				described in section 4(c); and
							(B)the safety
				assessment conducted with respect to the chemical substance under subsection
				(b).
							(5)Best available
				scienceThe Administrator shall use the best available science in
				making a safety determination under this subsection.
						(6)Notice and
				commentSubject to section 14, the Administrator shall provide
				notice and an opportunity for public comment on each proposed safety
				determination under this subsection.
						(7)TransparencySubject
				to section 14, the Administrator shall publish—
							(A)each safety
				determination under this subsection, together with a summary of the information
				considered in the determination;
							(B)a summary of the
				evaluation by the Administrator of the information; and
							(C)an explanation of
				the reasons for the determination.
							(8)Additional test
				data and informationIf the Administrator determines that
				additional test data and information is needed in order to make a safety
				determination for a high-priority substance, the Administrator—
							(A)shall provide an
				opportunity for interested persons to submit the additional data and
				information;
							(B)may promulgate a
				rule, enter into a testing consent agreement, or issue an order under section 4
				to require the development of the data and information;
							(C)may defer, for a
				reasonable period, a safety determination until after receipt of the data and
				information; and
							(D)on receipt of the
				data and information, shall make a determination under paragraph (2).
							(9)Additional
				restrictions
							(A)In
				general
								(i)DeterminationIf
				the Administrator makes a determination under paragraph (2)(B) with respect to
				a chemical substance, the Administrator shall promulgate a rule establishing
				necessary restrictions (based on the weight of the evidence of risk and the
				magnitude of risk), including if appropriate, a ban or phase out of the
				manufacture, processing, or use of the chemical substance in accordance with
				subparagraph (C).
								(ii)RulesRules
				promulgated under this section may apply to mixtures containing the chemical
				substance, as appropriate.
								(B)InclusionsA
				restriction under subparagraph (A) may include, as appropriate—
								(i)a
				requirement that a chemical substance be marked with, or accompanied by, clear
				and adequate warnings and instructions with respect to use, distribution in
				commerce, or disposal, or any combination of those activities, with the form
				and content of the warnings and instructions to be prescribed by the
				Administrator;
								(ii)a requirement
				that manufacturers and processors of the chemical substance—
									(I)make and retain
				records of the processes used to manufacture or process the chemical substance;
				and
									(II)subject to
				section 4(f), develop test information that is reasonably necessary to ensure
				compliance with this Act;
									(iii)a limitation on
				the quantity of the chemical substance that may be manufactured, processed, or
				distributed in commerce;
								(iv)a requirement to
				ban or phase out or other regulation on the manufacture, processing, or
				distribution in commerce of the chemical substance—
									(I)for a particular
				use; or
									(II)for a particular
				use at a concentration in excess of a level specified by the
				Administrator;
									(v)a
				limitation on the quantity of the chemical substance that may be manufactured,
				processed, or distributed in commerce—
									(I)for a particular
				use; or
									(II)for a particular
				use at a concentration in excess of a level specified by the
				Administrator;
									(vi)a requirement to
				ban or phase out or other regulation of any method of commercial use of the
				chemical substance;
								(vii)a requirement
				to ban or phase out or other regulation of any method of disposal of the
				chemical substance or any article containing the chemical substance;
								(viii)a requirement
				directing manufacturers or processors of the chemical substance to give notice
				of unreasonable risks of harm to distributors in commerce of the chemical
				substance and, to the extent reasonably ascertainable, to other persons in the
				chain of commerce in possession of the chemical substance; and
								(ix)such other
				requirements as the Administrator determines to be necessary.
								(C)Bans and phase
				outsThe Administrator shall base a determination under
				subparagraph (A) that a ban or phase out of the manufacture, processing, or use
				of a chemical substance is necessary on the considerations described in
				subparagraph (D).
							(D)Determination
				that chemical substance does not meet safety standardIf the
				Administrator determines that the chemical substance does not meet the safety
				standard under the intended conditions of use, the Administrator shall consider
				and publish a statement on—
								(i)the availability
				of technically and economically feasible alternatives for the chemical
				substance under the intended conditions of use;
								(ii)the risks posed
				by those alternatives as compared to those of the chemical substance;
								(iii)the economic
				and social costs and benefits of the proposed regulatory action and options
				considered, and of potential alternatives; and
								(iv)the economic and
				social benefits and costs of—
									(I)the chemical
				substance;
									(II)alternatives to
				the chemical substance; and
									(III)any necessary
				restrictions on the chemical substance or alternatives.
									(10)ExemptionsThe
				Administrator may exempt the use of a chemical substance from any additional
				restriction established under paragraph (9) if the Administrator determines
				that—
							(A)the exemption is
				in the interest of national security;
							(B)the lack of
				availability of the chemical substance would cause significant disruption in
				the national economy;
							(C)the use for which
				the exemption is sought is a critical or essential use for which—
								(i)no feasible
				alternative for the use would materially reduce risk to health or the
				environment; or
								(ii)no feasible
				alternative for the use is economically, technically, or efficiently available;
				or
								(D)the use, as
				compared to reasonably available alternatives, provides a net benefit to human
				health, the environment, or public safety.
							(11)Final agency
				actionA safety determination under this subsection shall
				be—
							(A)considered to be
				a final agency action; and
							(B)subject to
				judicial review, including review of the associated safety assessment under
				this
				subsection.
							;
			(3)by redesignating
			 subsections (e) and (f) as subsections (d) and (e), respectively; and
			(4)in subsection (d)
			 (as so redesignated)—
				(A)by striking
			 paragraph (4); and
				(B)by redesignating
			 paragraph (5) as paragraph (4).
				7.Imminent
			 hazardsSection 7 (15 U.S.C.
			 2606) is amended—
			(1)by striking
			 subsection (a) and inserting the following:
				
					(a)Civil
				actions
						(1)In
				generalThe Administrator may commence a civil action in an
				appropriate district court of the United States for—
							(A)seizure of an
				imminently hazardous chemical substance or mixture or any article containing
				the substance or mixture;
							(B)relief (as
				authorized by subsection (b)) against any person who manufactures, processes,
				distributes in commerce, uses, or disposes of, an imminently hazardous chemical
				substance or mixture or any article containing the substance or mixture;
				or
							(C)both seizure
				described in subparagraph (A) and relief described in subparagraph (B).
							(2)Rule, order, or
				other proceedingA civil action may be commenced under this
				paragraph notwithstanding—
							(A)the existence
				of—
								(i)a
				decision by the Administrator under section 4(c)(3), 5(c)(4), or 6(c)(2);
				or
								(ii)a rule, testing
				consent agreement, or order under section 4(f), 5(g), 6(b)(5), 6(c)(8),
				6(c)(9), or 6(d); or
								(B)the pendency of
				any administrative or judicial proceeding under any provision of this
				Act.
							;
			(2)in subsection
			 (d), by striking section 6(a) and inserting section
			 6(c); and
			(3)in subsection
			 (f), in the first sentence, by striking and unreasonable.
			8.Information
			 collection and reportingSection 8 (15 U.S.C. 2607) is
			 amended—
			(1)in subsection (a), by adding at the end the
			 following:
				
					(4)Regulations
						(A)In
				generalThe Administrator shall promulgate rules requiring the
				reporting of information known by, or reasonably ascertainable by, the person
				making the report, including rules requiring processors to report information,
				so that the Administrator has the information necessary to carry out sections 4
				and 6.
						(B)ContentsThe
				rules promulgated under subparagraph (A)—
							(i)may impose
				different reporting requirements on manufacturers and processors;
							(ii)shall be limited
				to active substances or mixtures containing active substances as designated
				under subsection (b); and
							(iii)shall apply
				only to the extent the Administrator determines the submission of reports is
				necessary for the effective enforcement of this Act.
							(5)GuidanceThe
				Administrator shall develop guidance relating to the information required to be
				reported under the rules promulgated under this subsection that—
						(A)include the level
				of detail necessary to be reported; and
						(B)describes the
				manner by which manufacturers and processors may report use and exposure
				information on a voluntary
				basis.
						;
			(2)in subsection
			 (b), by adding at the end the following:
				
					(3)Nomenclature
						(A)In
				generalIn carrying out paragraph (1), the Administrator
				shall—
							(i)maintain the use
				of Class 2 nomenclature in use on date of enactment of the
				Chemical Safety Improvement
				Act;
							(ii)maintain the use
				of the Soap and Detergent Association Nomenclature System, published in March
				1978 by the Administrator in section 1 of addendum III of the document entitled
				Candidate List of Chemical Substances, and further described in
				the appendix A of volume I of the 1985 edition of the Toxic Substances Control
				Act Substances Inventory (EPA Document No. EPA–560/7–85–002a); and
							(iii)treat all
				components of categories that are considered to be statutory mixtures under
				this Act as being included on the list published under paragraph (1) under the
				Chemical Abstracts Service numbers for the respective categories, including,
				without limitation—
								(I)cement, Portland,
				chemicals, CAS No. 65997–15–1;
								(II)cement, alumina,
				chemicals, CAS No. 65997–16–2;
								(III)glass, oxide,
				chemicals, CAS No. 65997–17–3;
								(IV)frits,
				chemicals, CAS No. 65997–18–4;
								(V)steel
				manufacture, chemicals, CAS No. 65997–19–5; and
								(VI)ceramic
				materials and wares, chemicals, CAS No. 66402–68–4.
								(B)Multiple
				nomenclature conventions
							(i)In
				generalIn the event that existing guidance allows for multiple
				nomenclature conventions, the Administrator shall—
								(I)maintain the
				nomenclature conventions for substances; and
								(II)develop new
				guidance that—
									(aa)establishes
				equivalency between the nomenclature conventions for chemical substances on the
				list published under paragraph (1); and
									(bb)permits persons
				to rely on that new guidance for purposes of determining whether a chemical
				substance is on the list published under paragraph (1).
									(ii)Multiple CAS
				numbersFor any chemical substance appearing multiple times on
				the list under different Chemical Abstracts Service numbers, the Administrator
				shall develop guidance recognizing the multiple listings as a single chemical
				substance.
							(4)Candidate list
				of active substances in commerce
						(A)In
				generalSubject to section 14, the Administrator shall make
				publicly available a candidate list of active chemical substances, which shall
				include—
							(i)any chemical
				substance reported under part 711 of title 40, Code of Federal Regulations, as
				in effect on the date of enactment of the Chemical Safety Improvement Act, during the
				period beginning on the date that is 10 years before the date of enactment of
				the Chemical Safety Improvement
				Act and ending on the date of enactment of the
				Chemical Safety Improvement
				Act;
							(ii)any chemical
				substance for which a notice of commencement of manufacture has been
				submitted;
							(iii)any chemical
				substance for which a significant new use notice has been submitted;
							(iv)any chemical
				substance for which an export notification has been submitted during the period
				beginning on the date that is 10 years before the date of enactment of the
				Chemical Safety Improvement Act
				and ending on the date of enactment of the Chemical Safety Improvement Act; and
							(v)any other
				chemical substance identified by the Administrator as likely to qualify as
				active.
							(B)RuleThe
				Administrator shall, by rule, require manufacturers and processors to notify
				the Administrator that the manufacturer or processor, as applicable, has
				manufactured or processed a chemical substance on the list described in
				subparagraph (A), or the list published under paragraph (1) for a nonexempt
				commercial purpose during the 5-year period prior to the date of enactment of
				the Chemical Safety Improvement
				Act.
						(C)GuidanceBefore
				issuing a final rule under subparagraph (A), the Administrator shall make
				publicly available guidance relating to the rule for chemical substances on the
				confidential portion of the candidate list of active substances and of the list
				published under paragraph (1), including —
							(i)accession
				numbers;
							(ii)premanufacture
				notice case numbers, if applicable; and
							(iii)generic
				names.
							(D)Confidential
				chemical substancesThe rule under subparagraph (B) shall require
				a manufacturer or processor that is reporting information relating to a
				chemical substance on the confidential portion of the list published under
				paragraph (1) to indicate whether the manufacturer or processor claims the
				specific identity of the substance as confidential pursuant to section
				14.
						(E)CertificationThe
				rule under subparagraph (B) shall require a manufacturer or processor—
							(i)to certify the
				accuracy of each report of the manufacturer or processor carried out under the
				rule; and
							(ii)to retain a
				record supporting that certification for a period of 5 years beginning on the
				last day of the submission period.
							(F)ApplicabilityNothing
				in this paragraph requires the resubstantiation of a claim for protection
				against disclosure for information submitted to the Administrator prior to the
				date of enactment of the Chemical Safety
				Improvement Act.
						(5)List
						(A)In
				generalBased on the notifications received in response to the
				rule under paragraph (4), the Administrator shall designate each chemical
				substance that is on the list published under paragraph (1) on the date of
				enactment of the Chemical Safety Improvement
				Act as active or inactive.
						(B)UpdateThe
				Administrator shall update the list of chemicals designated as active or
				inactive as soon as practicable following the publication of the most recent
				data reported under part 711 of title 40, Code of Federal Regulations.
						(6)Active
				substancesThe Administrator shall designate as an active
				substance—
						(A)a chemical
				substance that has been manufactured or processed for a nonexempt commercial
				purposes at any point during the 5-year period prior to the date of enactment
				of the Chemical Safety Improvement
				Act;
						(B)a chemical
				substance that is added to the list published under paragraph (1) after the
				date of enactment of the Chemical Safety
				Improvement Act;
						(C)a chemical
				substance for which a notice is received under paragraph (7)(C); and
						(D)a chemical
				substance reported under part 711 of title 40, Code of Federal Regulations,
				after the date of enactment of the Chemical
				Safety Improvement Act.
						(7)Inactive
				substances
						(A)In
				generalThe Administrator shall designate as an inactive
				substance each chemical substance on the list published under paragraph (1)
				that has not been manufactured or processed for a nonexempt commercial purpose
				in the 5-year period ending on the date of enactment of the
				Chemical Safety Improvement
				Act.
						(B)TreatmentEach
				inactive substance shall remain on the list published under paragraph
				(1).
						(C)Change to
				active status
							(i)In
				generalAny person who intends to manufacture or process for a
				nonexempt commercial purpose a chemical substance that is designated as an
				inactive substance shall notify the Administrator before the date on which the
				substance is manufactured or processed.
							(ii)Active
				statusOn receiving notification under clause (i), the
				Administrator—
								(I)shall designate
				the chemical substance as an active substance; and
								(II)shall, pursuant
				to section 4(e), review the priority of the chemical substance as the
				Administrator determines necessary.
								(D)Category
				statusThe list of inactive chemical substances shall not be
				considered a category for purposes of section 26(c).
						(8)Public
				participation
						(A)In
				generalSubject to subparagraph (B), the Administrator shall make
				available to the public—
							(i)the specific
				identity of each chemical substance on the nonconfidential portion of the list
				published under paragraph (5) that the Administrator has designated as an
				active substance;
							(ii)the specific
				identity of each chemical substance on the nonconfidential portion of the list
				published under paragraph (1) that the Administrator has designated as an
				inactive substance;
							(iii)the accession
				number, generic name, and, if applicable, premanufacture notice case number for
				each chemical substance on the confidential portion of the list published under
				paragraph (1) for which a claim of confidentiality was received; and
							(iv)the specific
				identity of any active or inactive substance on the confidential portion of the
				list published under paragraph (1) for which no claim of confidentiality was
				received, subject to the condition that, before revealing the specific identity
				of the substance, the Administrator shall—
								(I)publish a notice
				in the Federal Register identifying the accession number, generic name, and, if
				applicable, premanufacture notice case number for that substance; and
								(II)provide an
				opportunity for any person—
									(aa)to
				certify to the Administrator that the person intends to manufacture or process
				the substance at any point in the subsequent 4-year period; and
									(bb)to
				claim confidentiality for the specific identity of the substance.
									(B)ConfidentialitySubject
				section 14, the Administrator shall not make available to the public the
				specific chemical identity of any substance for which the Administrator
				receives a notice under subparagraph
				(A)(iv).
						;
				and
			(3)in subsection
			 (e)—
				(A)by striking
			 Any person and inserting the following:
					
						(1)In
				generalAny person
						;
				and
				(B)by adding at the
			 end the following:
					
						(2)ApplicabilityAny
				person may submit to the Administrator data and information reasonably
				supporting the conclusion that a chemical substance or mixture does not present
				a substantial risk of injury to health and the
				environment.
						.
				9.Relationship to
			 other Federal lawsSection 9
			 (15 U.S.C. 2608) is amended—
			(1)in subsection
			 (a)—
				(A)in the first
			 sentence of paragraph (1)—
					(i)by
			 striking presents or will present an unreasonable risk to health or the
			 environment and inserting does not meet the safety standard
			 under the intended conditions of use; and
					(ii)by
			 striking such risk the first place it appears and inserting
			 the risk posed by the substance or mixture;
					(B)in paragraph (2),
			 in the matter following subparagraph (B), by striking section 6 or
			 7 and inserting paragraph (8) or (9) of subsection (c) of
			 section 6 or section 7; and
				(C)in paragraph (3),
			 by striking section 6 or 7 and inserting paragraph (8) or
			 (9) of subsection (c) of section 6 or section 7; and
				(2)in subsection
			 (d), in the first sentence, by striking Health, Education, and
			 Welfare and inserting Health and Human Services.
			10.Research,
			 development, collection, dissemination, and utilization of dataSection 10 (15 U.S.C. 2609) is amended by
			 striking Health, Education, and Welfare each place it appears
			 and inserting Health and Human Services.
		11.ExportsSection 12 (15 U.S.C. 2611) is
			 amended—
			(1)in subsection
			 (a), by striking paragraph (2) and inserting the following:
				
					(2)ExceptionParagraph
				(1) shall not apply to any chemical substance that the Administrator
				determines—
						(A)under section 5
				is not likely to meet the safety standard under the intended conditions of use
				of the chemical substance; or
						(B)under section 6
				does not meet the safety standard under the intended conditions of use of the
				chemical substance.
						(3)WaiversFor
				a mixture or article containing a chemical substance described in paragraph
				(2), the Administrator may—
						(A)determine that
				paragraph (1) shall not apply to that mixture or article; and
						(B)establish a
				threshold concentration in a mixture or article at which paragraph (1) shall
				not
				apply.
						;
			(2)by striking
			 subsection (b) and inserting the following:
				
					(b)Notice
						(1)In
				generalA person shall notify the Administrator that the person
				is exporting or intends to export to a foreign country—
							(A)a chemical
				substance or a mixture containing a chemical substance that the Administrator
				has determined under section 5 is not likely to meet the safety standard under
				the intended conditions of use of the chemical substance;
							(B)a chemical
				substance or a mixture containing a chemical substance that the Administrator
				has determined under section 6 does not meet the safety standard under the
				intended conditions of use of the chemical substance; or
							(C)a chemical
				substance for which the United States is obligated by treaty to provide export
				notification.
							(2)Regulations
							(A)In
				generalThe Administrator shall promulgate regulations to carry
				out paragraph (1).
							(B)ContentsThe
				regulations promulgated under subparagraph (A) shall—
								(i)include any
				exemptions the Administrator determines to be appropriate, which may include
				exemptions identified under section 5(g); and
								(ii)indicate whether
				or to what extent the regulations apply to articles containing a chemical
				substance or mixture described in paragraph (1).
								(3)NotificationThe
				Administrator shall submit to the government of each country to which a
				chemical substance or mixture is exported—
							(A)for a chemical
				substance or mixture described in subparagraph (A) or (B) of paragraph (1), a
				notice that information on the chemical substance or mixture can be obtained
				from the Administrator, unless the Administrator determines that good cause
				exists not to provide the notice; and
							(B)for a chemical
				substance described in paragraph (1)(C), a notice that satisfies the obligation
				of the United States under the applicable
				treaty.
							;
				and
			(3)in subsection
			 (c)—
				(A)by striking
			 paragraph (3); and
				(B)by redesignating
			 paragraphs (4) through (6) as paragraphs (3) through (5), respectively.
				12.ImportsSection 13 (15 U.S.C. 2612) is amended to
			 read as follows:
			
				13.Imports
					(a)Definition of
				chemical substance or mixtureIn this section, the term
				chemical substance or mixture includes—
						(1)a mixture
				containing a chemical substance or mixture; and
						(2)an article
				containing a chemical substance or mixture.
						(b)Refusal of
				entry
						(1)In
				generalThe Secretary of Homeland Security shall refuse entry
				into the customs territory of the United States (as defined in general note 2
				to the Harmonized Tariff Schedule of the United States) any chemical substance
				or mixture offered for such entry if—
							(A)the Administrator
				has determined under section 6(c) that the chemical substance or mixture does
				not meet the safety standard under the intended conditions of use of the
				chemical substance; or
							(B)the chemical
				substance or mixture is offered for entry in violation of a rule or order in
				effect under this Act.
							(2)Procedure
							(A)In
				generalSubject to subparagraph (B), if a chemical substance or
				mixture is refused entry under paragraph (1), the Secretary of Homeland
				Security—
								(i)shall notify the
				consignee of the entry of the refusal;
								(ii)shall not
				release the chemical substance or mixture to the consignee; and
								(iii)shall cause the
				disposal or storage of the chemical substance or mixture under such rules as
				the Secretary may prescribe, if the chemical substance or mixture has not been
				exported by the consignee in the 90-day period beginning on the date of receipt
				of the notice of the refused entry.
								(B)Exception
								(i)In
				generalThe Secretary of Homeland Security may, pending a review
				by the Administrator, release to the consignee the chemical substance or
				mixture if the consignee—
									(I)executes a bond
				for the amount of the full invoice of the chemical substance or mixture (as set
				forth in the customs entry); and
									(II)pays a duty on
				the chemical substance or mixture.
									(ii)AdministrationIf
				a consignee fails to return a chemical substance or mixture released to that
				consignee under clause (i) for any cause to the custody of the Secretary of
				Homeland Security when demanded, the consignee shall be liable to the United
				States for liquidated damages equal to the full amount of the bond.
								(C)StorageAll
				charges for storage, cartage, and labor on and for the disposal of a chemical
				substance or mixture that is refused entry or released under this subsection
				shall be paid by the owner or consignee, and a default on that payment shall
				constitute a lien against any future entry made by the owner or
				consignee.
							(c)Notice
						(1)In
				generalA person offering a chemical substance or mixture subject
				to this Act for entry into the customs territory of the United States
				shall—
							(A)certify to the
				Secretary of Homeland Security that, after reasonable inquiry and to the best
				knowledge and belief of the person, the chemical substance or mixture
				is—
								(i)in compliance
				with any applicable rule, consent agreement, or order under section 5 or 6;
				and
								(ii)(I)included on the list
				under section 8(b); or
									(II)exempt from any requirement to be
				included on that list; and
									(B)provide to the
				Secretary of Homeland Security any notice required under paragraph (2).
							(2)NoticeA
				person offering a chemical substance or mixture for entry into the customs
				territory of the United States shall notify the Secretary of Homeland Security
				if—
							(A)the chemical
				substance is a high-priority substance;
							(B)the chemical
				substance is a chemical for which the United States is obligated to provide
				export notification by treaty; or
							(C)the chemical
				substance or mixture or any article containing the substance or mixture—
								(i)is the subject of
				a safety assessment and safety determination conducted pursuant to section 6
				and has been found not to meet the safety standard; and
								(ii)is identified in
				a rule promulgated by the Secretary of Homeland Security pursuant to subsection
				(c) as meriting notification due to the potential impact of the chemical
				substance or mixture or any article containing the substance or mixture on
				human health or the environment.
								(d)RulesThe
				Secretary of Homeland Security, after consultation with the Administrator,
				shall issue rules for the administration of subsection (c), including whether,
				or to what extent, the provisions of subsections (b) and (c)
				apply.
					.
		13.Confidential
			 informationSection 14 (15
			 U.S.C. 2613) is amended to read as follows:
			
				14.Confidential
				information
					(a)In
				generalExcept as provided in subsections (c) and (e), the
				Administrator shall not disclose information described in subsection
				(b)—
						(1)that is reported
				to, or otherwise obtained by, the Administrator under this Act; and
						(2)for which the
				requirements of subsection (d) are met.
						(b)Information
				generally protected from disclosure
						(1)In
				generalInformation referred to in subsection (a) includes
				confidential information that is exempt from disclosure pursuant to subsection
				(a) of section 552 of title 5, United States Code, under subsection (b)(4) of
				that section.
						(2)Presumption of
				protectionThe following information submitted by a manufacturer,
				processor, or distributor is presumed to be protected from disclosure:
							(A)Specific
				information describing the manufacture, processing, or distribution in commerce
				of a chemical substance, mixture, or article.
							(B)Marketing and
				sales information.
							(C)Information
				identifying suppliers or customers.
							(D)The identity of
				constituents in a mixture and the respective percentages of those
				constituents.
							(E)Specific
				information about the use, function, or application of a chemical substance or
				mixture in a process, mixture, or product.
							(F)Specific
				production or import volumes of a manufacturer and specific volumes aggregated
				across manufacturers if the Administrator determines that disclosure of the
				aggregated data could reveal confidential information.
							(G)The specific
				identity of a chemical substance, including the chemical name, molecular
				formula, Chemical Abstracts Service number, and other information that would
				identify a specific chemical substance, if—
								(i)the specific
				identity was claimed as confidential information at the time it was submitted;
				and
								(ii)the claim has
				not subsequently been withdrawn or found by the Administrator not to warrant
				protection as confidential information under subsection (g).
								(c)Information not
				protected from disclosure
						(1)In
				generalNotwithstanding subsections (a) and (b), and except as
				provided in paragraph (2), the following information shall not be protected
				from disclosure:
							(A)For information
				submitted after the date of enactment of the Chemical Safety Improvement Act, the
				identity of a chemical substance if the person submitting the information does
				not meet the requirements of subsection (d).
							(B)A safety
				assessment developed or a safety determination made under section 6.
							(C)Health and safety
				data that are submitted under this Act with respect to a chemical substance or
				mixture that has been offered for commercial distribution as of the date on
				which the study is to be disclosed or for which testing is required under
				section 4.
							(D)Health and safety
				data in notices of substantial risk submitted under section 8(e) and in the
				underlying studies.
							(E)General
				information describing the manufacturing volumes, expressed in ranges would not
				reveal confidential information.
							(F)General
				descriptions of industrial, commercial, or consumer functions and uses of a
				chemical substance or mixture.
							(2)ExceptionInformation
				elements contained in submissions described in paragraph (1) that are otherwise
				eligible for protection under this section shall be protected from disclosure
				if the submitter complies with subsection (d).
						(d)Requirements
				for confidentiality claims
						(1)Claims
							(A)In
				generalFor information to be protected from disclosure under
				this section, a person who submits information to the Administrator under this
				Act shall—
								(i)indicate the
				information that the person believes is entitled to protection from disclosure
				under this section in a submission to the Administrator in such manner and at
				such time as the Administrator shall prescribe; and
								(ii)except in the
				case of information described in subparagraphs (A) through (F) of subsection
				(b)(2), submit written documentation justifying why the information qualifies
				for protection from disclosure.
								(B)CertificationAn
				authorized official of the person described in subparagraph (A) shall certify
				that the information that has been submitted is true and correct.
							(2)Additional
				requirements for confidentiality claims for chemical identitiesA
				person submitting information under this Act related to a chemical identity and
				who claims protection from disclosure for that identity shall provide the
				Administrator with—
							(A)information
				establishing that—
								(i)the person takes
				reasonable measures to protect the confidentiality of the chemical
				identity;
								(ii)the chemical
				identity is not required to be disclosed, or otherwise made available, to the
				public under any other Federal law in connection with one or more uses subject
				to this Act;
								(iii)disclosure of
				the chemical identity is likely to cause substantial harm to the competitive
				position of the person; and
								(iv)the chemical
				identity is not reasonably believed to be readily discoverable through reverse
				engineering;
								(B)the time period
				for which protection of the chemical identity from disclosure is
				necessary;
							(C)a generic name
				for the chemical substance that the Administrator may disclose to the public,
				subject to the condition that the generic name discloses a maximum amount of
				information on the chemical structure of the substance while protecting those
				features of the chemical structure that are considered confidential and the
				disclosure of which would potentially harm the competitive position of the
				person; and
							(D)in the event the
				Administrator makes a request under subsection (f)—
								(i)redocumentation
				and recertification of the information submitted under subsection (a);
				or
								(ii)withdrawal of
				the claim for protection of the chemical identity from disclosure.
								(3)GuidanceThe
				Administrator shall develop guidance, after notice and opportunity to comment,
				on the determination of generic names for confidential chemical
				identities.
						(e)Exceptions to
				protection from disclosureSubsection (a) shall not apply
				if—
						(1)the information
				is to be disclosed to an officer or employee of the United States in connection
				with the official duties of that person under any law for the protection of
				human health or the environment or for specific law enforcement
				purposes;
						(2)the information
				is to be disclosed to a contractor with the United States and employees of that
				contractor if, in the opinion of the Administrator, the disclosure is necessary
				for the satisfactory performance by the contractor of a contract with the
				United States for the performance of work in connection with this Act and under
				such conditions as the Administrator shall specify;
						(3)the Administrator
				determines that disclosure is necessary to protect human health or the
				environment;
						(4)the information
				is to be disclosed to a State or political subdivision of a State, on written
				request, for the purpose of development, administration, or enforcement of a
				law, if—
							(A)one or more
				applicable agreements with the Administrator ensure that the recipient
				government will take appropriate steps, and has adequate authority, to maintain
				the confidentiality of the information in accordance with procedures as
				stringent as those which the Administrator uses to safeguard the information;
				and
							(B)the Administrator
				notifies the person who submitted the information that the information has been
				disclosed to a State or political subdivision of a State;
							(5)a health
				professional employed by a Federal or State agency or a treating physician or
				nurse in a nonemergency situation provides a written statement of need and a
				written confidentiality agreement, subject to the conditions that—
							(A)the written
				statement of need is a statement that the person has a reasonable basis to
				suspect that—
								(i)the information
				is needed for purposes of diagnosis or treatment of one or more
				individuals;
								(ii)one or more
				individuals being diagnosed or treated have been exposed to the chemical
				substance concerned; and
								(iii)knowledge of
				the specific chemical identity of the chemical substance will assist in
				diagnosis or treatment; and
								(B)the
				confidentiality agreement provides that the person will not use the specific
				chemical identity for any purpose other than the health needs asserted in the
				statement of need, except as may otherwise be authorized by the terms of the
				agreement or by the person submitting the specific chemical identity to the
				Administrator;
							(6)a treating
				physician or nurse requests the information, subject to the conditions
				that—
							(A)the treating
				physician or nurse determines that—
								(i)a
				medical emergency exists;
								(ii)the specific
				chemical identity of the chemical substance concerned is necessary for or will
				assist in emergency or first-aid diagnosis or treatment; and
								(iii)the one or more
				individuals being diagnosed or treated have likely been exposed to the chemical
				substance concerned;
								(B)if requested by
				the person submitting the specific chemical identity to the Administrator, the
				treating physician or nurse provides a written statement of need and a
				confidentiality agreement as described in paragraph (5); and
							(C)the written
				confidentiality agreement or statement of need is submitted as soon as
				practicable, but not necessarily before the information is disclosed;
							(7)the Administrator
				determines that disclosure is necessary in a proceeding under this Act, subject
				to the condition that the disclosure is made in such a manner as to preserve
				confidentiality to the maximum extent practicable without impairing the
				proceeding; or
						(8)the information
				is to be disclosed, on written request of any duly authorized committee of the
				Congress, to that committee.
						(f)Duration of
				protection from disclosure
						(1)In
				generalThe Administrator shall protect from disclosure
				information described in subsection (b) that meets the requirements of
				subsection (d)(2) for the period of time requested by the person submitting the
				claim or for such period of time as the Administrator, after reviewing the
				request for confidential treatment and the documentation, otherwise determines
				to be reasonable, unless—
							(A)prior to the
				expiration of the period, the person notifies the Administrator that the person
				is withdrawing the confidentiality claim, in which case, the Administrator
				shall promptly make the information available to the public; or
							(B)prior to the
				expiration of the period, the Administrator otherwise becomes aware that the
				need for protection from disclosure can no longer be substantiated, in which
				case the Administrator shall take the actions described in subsection
				(g)(2).
							(2)RedocumentationThe
				Administrator may request—
							(A)at any time, a
				person who has requested protection from disclosure for the identity of a
				substance under subsection (d) to redocument the confidentiality claim of the
				person; and
							(B)any person who
				has requested that confidential information be protected from disclosure under
				section 8(b) to reassert the confidentiality claim of the person after the
				chemical substance is identified as a high-priority substance under section
				4(e).
							(g)Duties of the
				administrator
						(1)Determination
							(A)In
				generalExcept as provided in subsection (b)(2), the
				Administrator shall—
								(i)review a request
				received under this section to maintain the confidentiality of information
				submitted under this Act; and
								(ii)determine
				whether to approve, modify, or deny that request.
								(B)Denial or
				modification
								(i)In
				generalThe Administrator shall deny a claim to protect a
				chemical identity from disclosure only if the person who has submitted the
				request fails to meet the requirements of subsection (d).
								(ii)Reasons for
				denial or modificationThe Administrator shall provide to the
				person who has submitted the request a written statement of the reasons for the
				denial or modification of the claim.
								(C)SubsetsIf
				it is not feasible for the Administrator to review each request under this
				section, the Administrator shall review a representative subset.
							(2)Notification
							(A)In
				generalExcept as provided in subsections (c) and (e), if the
				Administrator denies a request under paragraph (1), the Administrator shall
				notify, in writing and by certified mail, the person who submitted the request
				of the intent of the Administrator to release the information.
							(B)Release of
				information
								(i)In
				generalExcept as provided in clause (ii), the Administrator may
				not release information under this subsection until the date that is 30 days
				after the date on which the person who submitted the request receives
				notification under subparagraph (A).
								(ii)Exceptions
									(I)In
				generalFor information under paragraph (3) or (8) of subsection
				(e), the Administrator may not release that information until the date that is
				15 days after the date on which the person who submitted the request receives a
				notification, unless the Administrator determines that release of the
				information is necessary to protect against an imminent and substantial harm to
				human health or the environment, in which case, no prior notification is
				necessary.
									(II)No
				notificationFor information under paragraph (6) or (7) of
				subsection (e), no prior notification is necessary.
									(3)Appeals
							(A)In
				generalA person who receives notification under this subsection
				may, if the person believes disclosure of the information is prohibited under
				subsection (a), before the date on which the information is to be released,
				bring an action to restrain disclosure of the information in—
								(i)the district
				court of the United States in the district in which—
									(I)the complainant
				resides or has the principal place of business; or
									(II)the information
				is located; or
									(ii)the United
				States District Court for the District of Columbia.
								(B)No
				disclosureThe Administrator shall not disclose any information
				under this section prior to the date on which the applicable court rules on an
				action under subparagraph (A).
							(4)AdministrationIn
				carrying out this subsection, the Administrator shall employ the procedures in
				part 2 of title 40, Code of Federal Regulations (or successor
				regulations).
						(h)Criminal
				penalty for wrongful disclosure
						(1)In
				generalSubject to paragraph (2), any officer or employee of the
				United States or former officer or employee of the United States, who—
							(A)by virtue of that
				employment or official position has obtained possession of, or has access to,
				material the disclosure of which is prohibited by subsection (a); and
							(B)knowing that
				disclosure of that material is prohibited by subsection (a), willfully
				discloses the material in any manner to any person not entitled to receive that
				material, shall be—
								(i)guilty of a
				misdemeanor and fined under title 18, United States Code, imprisoned for not
				more than 1 year, or both; and
								(ii)removed from
				office or employment.
								(2)Other
				lawsSection 1905 of title 18, United States Code, shall not
				apply with respect to the publishing, divulging, disclosure, making known of,
				or making available, information reported or otherwise obtained under this
				Act.
						(3)ContractorsFor
				the purposes of this subsection, any contractor of the United States who is
				furnished information in accordance with subsection (e)(2), including any
				employee of that contractor, shall be considered to be an employee of the
				United States.
						(i)ApplicabilityExcept
				as otherwise provided in this section, the Administrator shall have no
				authority—
						(1)to require the
				documentation or redocumentation of a claim for the protection from disclosure
				of information submitted to the Administrator under this Act prior to the date
				of enactment of the Chemical Safety
				Improvement Act; or
						(2)to impose
				redocumentation requirements under this Act that are more extensive than those
				required under this
				section.
						.
		14.Prohibited
			 actsSection 15 (15 U.S.C.
			 2614) is amended by striking paragraph (1) and inserting the following:
			
				(1)fail or refuse to comply with—
					(A)any rule promulgated, consent agreement
				entered into, or order issued under section 4;
					(B)any requirement prescribed by section 5 or
				6;
					(C)any rule promulgated, consent agreement
				entered into, or order issued under section 5 or 6;
					(D)any requirement of title II or any rule
				promulgated or order issued under title II; or
					(E)any requirement of title VII or any rule
				promulgated or order issued under title
				VII;
					.
		15.PreemptionSection 18 (15 U.S.C. 2617) is amended by
			 striking subsections (a) and (b) and inserting the following:
			
				(a)In
				generalExcept as provided in subsections (c) and (d), no State
				or political subdivision of a State may establish or continue to
				enforce—
					(1)a requirement for
				the development of test data or information on a chemical substance or category
				of substances that is reasonably likely to produce the same data and
				information required under section 4, 5, or 6 by—
						(A)a rule
				promulgated by the Administrator;
						(B)a consent
				agreement entered into by the Administrator; or
						(C)an order issued
				by the Administrator;
						(2)a prohibition or
				restriction on the manufacture, processing, or distribution in commerce or use
				of a chemical substance after issuance of a completed safety determination for
				a chemical substance under section 6, consistent with the scope of the review
				and decisions addressed by the Administrator; or
					(3)a requirement for
				the notification of a use of a chemical substance that the Administrator has
				specified as a significant new use and for which the Administrator has required
				notification pursuant to a rule promulgated under section 5.
					(b)New
				prohibitions or restrictionsExcept as provided in subsections
				(c) and (d), no State or political subdivision of a State may establish (after
				the date of enactment of the Chemical Safety
				Improvement Act)—
					(1)a prohibition or
				restriction on the manufacture, processing, distribution in commerce or use of
				a chemical substance that is a high-priority substance identified under section
				4(e)(3) (as of the date on which the Administrator publishes a schedule under
				section 6(b)); or
					(2)a prohibition or
				restriction on the manufacture, processing, distribution in commerce or use of
				a chemical substance that is a low-priority substance identified under section
				4(e)(3).
					(c)ExceptionsSubsections
				(a) and (b) shall not apply to a requirement, prohibition, or restriction of a
				State or a political subdivision of a State that—
					(1)is adopted under
				the authority of any other Federal law;
					(2)implements a
				reporting or information collection requirement not otherwise required by the
				Administrator under this Act or required under any other Federal law; or
					(3)is adopted
				pursuant to authority under a law of the State or political subdivision of the
				State related to water quality, air quality, or waste treatment or disposal
				that—
						(A)does not impose a
				restriction on the manufacture, processing, distribution in commerce, or use of
				a chemical substance; and
						(B)is not otherwise
				required by or inconsistent with an action by the Administrator under section 5
				or 6.
						(d)State
				waiversUpon application of a State or political subdivision of a
				State, the Administrator may provide a waiver from subsection (a) and
				subsection (b)(1), regarding a requirement of that State or political
				subdivision of the State that relates to the effects or exposure to any
				chemical substance under the intended conditions of use if—
					(1)(A)the State or political
				subdivision of the State determines it cannot wait until the end of the period
				specified in the established schedule and deadline for the completion of a full
				safety assessment and determination established under section 6(b)(2)(B)(ii);
				and
						(B)the Administrator determines
				that—
							(i)compelling State or local
				conditions warrant granting the waiver to protect human health or the
				environment;
							(ii)compliance with the proposed
				requirement of the State or political subdivision of the State does not unduly
				burden interstate and foreign commerce in the manufacture, processing,
				distribution in commerce, or use of a chemical substance;
							(iii)compliance with the proposed
				requirement of the State or political subdivision of the State would not cause
				a violation of any applicable Federal law, rule, or order; and
							(iv)the proposed requirement of the
				State or political subdivision of the State is based on the best available
				science and is supported by the weight of the evidence; or
							(2)(A)the Administrator finds
				a safety assessment or determination has been unreasonably delayed; and
						(B)the State certifies that—
							(i)the State has a compelling local
				interest to protect human health or the environment;
							(ii)compliance with the proposed
				requirement of the State does not unduly burden interstate and foreign commerce
				in the manufacture, processing, distribution in commerce, or use of a chemical
				substance;
							(iii)compliance with the proposed
				requirement would not cause a violation of any applicable Federal law, rule, or
				order; and
							(iv)the proposed requirement is
				grounded in reasonable scientific concern.
							(3)Approval of a
				State Waiver RequestThe Administrator shall grant or deny a
				waiver application—
						(A)not later than
				180 days after the date on which an application under paragraph (1) is
				submitted; and
						(B)not later than 90
				days after the date on which an application under paragraph (2) is
				submitted.
						(4)Notice and
				commentThe application of a State or political subdivision of
				the State shall be subject to public notice and comment.
					(5)Final agency
				actionThe decision of the Administrator on the application of a
				State or political subdivision of the State shall be—
						(A)considered to be
				a final agency action; and
						(B)subject to
				judicial review.
						(6)Duration of
				State waiversA State waiver—
						(A)granted under
				paragraph (1) shall remain in effect unless the waiver is found to be in
				conflict with a completed safety assessment and determination; and
						(B)granted under
				paragraph (2) shall remain in effect until such time as the safety assessment
				and determination is completed.
						(7)Judicial
				reviewNot later than 60 days after the date on which the
				Administrator makes a determination on an application of a State or political
				subdivision of the State under paragraph (1), any person may file a petition
				for judicial review in the United States Court of Appeals for the District of
				Columbia Circuit, which shall have exclusive jurisdiction over the
				determination.
					(e)Effect on
				private remedies
					(1)In
				generalIf the Administrator completes a safety determination for
				a high-priority substance under section 6, the determination shall be
				admissible as evidence in any public or private action in any court of the
				United States or State court for recovery of damages or for equitable relief
				relating to injury to human health or the environment from exposure to a
				chemical substance.
					(2)Safety
				standardThe safety determination shall be determinative of
				whether the substance meets the safety standard under the conditions of use
				addressed in the safety
				determination.
					.
		16.Judicial
			 reviewSection 19 (15 U.S.C.
			 2618) is amended—
			(1)in subsection
			 (a)—
				(A)by striking
			 paragraph (1) and inserting the following:
					
						(1)Filing of
				petition
							(A)In
				generalNot later than 60 days after the date of the promulgation
				of a rule under section 4(f), 6(c), 6(e), or 8, any person may file a petition
				for judicial review of the rule in—
								(i)the United States
				Court of Appeals for the District of Columbia Circuit;
								(ii)the circuit in
				which the person resides; or
								(iii)the circuit in
				which the principal place of business of the person is located.
								(B)Exclusive
				jurisdiction of courts of appealsThe courts of appeals of the
				United States shall have exclusive jurisdiction of any action to obtain
				judicial review (other than in an enforcement proceeding) under subparagraph
				(A) if any district court of the United States would have had jurisdiction of
				the action but for this
				paragraph.
							;
				(B)in paragraph (2),
			 by striking paragraph (1)(A) and inserting paragraph
			 (1); and
				(C)by striking
			 paragraph (3); and
				(2)in subsection
			 (c)(1), by striking subparagraph (B) and inserting the following:
				
					(B)Applicability
				of section 706 of title 5, United States Code
						(i)Definition of
				evidenceIn this subparagraph, the term evidence
				means any matter in the rulemaking record.
						(ii)ApplicabilitySection
				706 of title 5, United States Code, shall apply to review of a rule under this
				section, except that—
							(I)in the case of a
				rule under section 4(f), 6(c), or 6(e)—
								(aa)the standard of
				review prescribed in section 706(2)(E) of title 5, United States Code, shall
				not apply; and
								(bb)the court shall
				hold as unlawful and set aside the rule if the court finds that the rule is not
				supported by substantial evidence in the rulemaking record; and
								(II)the court shall
				not review the contents and adequacy of the statement of basis and purpose
				required by section 553(c) of title 5, United States Code, to be incorporated
				in the rule except as part of a review of the rulemaking record taken as a
				whole.
							.
			17.Citizens'
			 petitionsSection 21 (15
			 U.S.C. 2620) is amended—
			(1)in subsection
			 (a), by striking an order under section 5(e) or 6(b)(2) and
			 inserting an order under section 4(f) or 5(c); and
			(2)in subsection
			 (b)—
				(A)in paragraph (1),
			 by striking an order under section 5(e), 6(b)(1)(A), or
			 6(b)(1)(B) and inserting an order under section 4(f) or
			 5(c); and
				(B)by striking
			 subparagraph (B) of paragraph (4) and inserting the following:
					
						(B)De novo
				proceeding
							(i)In
				generalIn an action under subparagraph (A) to initiate a
				proceeding to issue a rule under section 4(f), 6(b), 6(c), 6(d), or 8 or an
				order issued under section 4(f) or 5(c), the petitioner shall be provided an
				opportunity to have the petition considered by the court in a de novo
				proceeding.
							(ii)Demonstration
								(I)In
				generalThe court shall order the Administrator to initiate the
				action requested by the petitioner if the petitioner demonstrates to the
				satisfaction of the court by a preponderance of the evidence that—
									(aa)in
				the case of a petition to initiate a proceeding for the issuance of a rule or
				order under section 4(f), the information available to the Administrator is
				insufficient for the Administrator to perform an action described in section
				4(f), 6(b)(5), or 6(c)(8);
									(bb)in
				the case of a petition to issue an order under section 5(c), there is a
				reasonable basis to conclude that the substance is not likely to meet the
				safety standard under the intended conditions of use;
									(cc)in
				the case of a petition to initiate a proceeding for the issuance of a rule
				under section 6(c)(9), there is a reasonable basis to conclude that the
				substance will not meet the safety standard under the intended conditions of
				use; or
									(dd)in
				the case of a petition to initiate a proceeding for the issuance of a rule
				under section 6(b)(2), 6(d) or 8, there is a reasonable basis to conclude that
				the rule is necessary to protect human health or the environment from an
				unreasonable risk of harm to human health or the environment.
									(II)DefermentThe
				court may permit the Administrator to defer initiating the action requested by
				the petitioner until such time as the court prescribes if the court finds
				that—
									(aa)the extent of
				the risk to human health or the environment alleged by the petitioner is less
				than the extent of risks to human health or the environment with respect to
				which the Administrator is taking action under this Act; and
									(bb)there are
				insufficient resources available to the Administrator to take the action
				requested by the
				petitioner.
									.
				18.StudiesSection 25 (15 U.S.C. 2624) is
			 repealed.
		19.AdministrationSection 26(e) (15 U.S.C. 2625(e)) is amended
			 by striking Health, Education, and Welfare each place it appears
			 and inserting Health and Human Services.
		20.Development and
			 evaluation of test methodsSection 27(a) (15 U.S.C. 2626(a)) is amended
			 by striking Health, Education, and Welfare and inserting
			 Health and Human Services.
		21.State
			 programsSection 28 (15 U.S.C.
			 2627) is amended by striking subsections (c) and (d).
		22.Authorization
			 of appropriationsSection 29
			 (15 U.S.C. 2628) is repealed.
		23.Annual
			 reportSection 30 (15 U.S.C.
			 2629) is amended by striking paragraph (2) and inserting the following:
			
				(2)(A)the number of notices received during each
				year under section 5; and
					(B)the number of the notices described in
				subparagraph (A) for chemical substances subject to a rule, testing consent
				agreement, or order under section
				4(f);
					.
		
